JS-6 / REMAND
 1
        [Z] Diversity jurisdiction is lacking:
 2
 3                [Z] Every defendant is not alleged to be diverse from every plaintiff. 28 U.S.C. §
                      1332(a).
 4
                  [ZI The Complaint does not allege damages in excess of $75,000, and removing
 5
                      defendant(s) has not shown, by a preponderance of the evidence, that the amount
 6                    in controversy requirement has been met. Id.; Abrego Abrego, 443 F.3d at 683.

 7                [ZI The underlying unlawful detainer action is a limited civil action that does not
 8                    exceed $25,000.

 9 IT IS THEREFORE ORDERED that this matter be, and hereby is, REMANDED to the Superior
10 Court of California listed above, for lack of subject matter jurisdiction.
11
     IT IS SO ORDERED.
12
          Date: March 4, 2020
13
                                                           Dolly M. Gee, United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     CV-136 (12/14)                   ORDER REMA.NDING CASE TO STATE COURT                         Page 3 of3
